Exhibit 10.24
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
This Note and Warrant Purchase Agreement, dated as of March 17, 2015 (this
“Agreement”), is entered into by and among BREKFORD CORP., a Delaware
corporation (the “Company”), and the persons and entities listed on the schedule
of investors attached hereto as Schedule I (each an “Investor” and,
collectively, the “Investors”), as such Schedule I may be amended in accordance
with Section 8 hereof.
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a convertible promissory note in the principal amount set
forth opposite such Investor’s name on Schedule I hereto, together with a
related warrant to acquire shares of the Company’s capital stock.
 
B.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A and the Warrant (as defined below) attached hereto as Exhibit B.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1. The Notes and Warrants.
 
(a) Issuance of Notes.  Subject to all of the terms and conditions hereof, the
Company agrees to issue and sell to each of the Investors, and each of the
Investors severally agrees to purchase, a convertible promissory note in the
form of Exhibit A hereto (each, a “Note” and, collectively, the “Notes”) in the
principal amount set forth opposite the respective Investor’s name on Schedule I
hereto.  The obligations of the Investors to purchase Notes are several and not
joint.  The aggregate principal amount for all Notes issued hereunder on the
First Closing Date shall not exceed $715,000. The aggregate principal amount for
all Notes, if any, issued hereunder on the Second Closing Date shall not exceed
$440,000.
 
(b) Issuance of Warrants.  Concurrently with the issuance of the Notes to the
Investors, the Company will issue to each Investor a warrant in the form
attached hereto as Exhibit B (each, a “Warrant” and, collectively, the
“Warrants”) to purchase up to a number of shares of Common Stock (the “Warrant
Shares”) equal to the number of shares set forth opposite each Investor’s name
on Schedule I hereto.
 
(c) Delivery. The initial sale and purchase of the Notes and Warrants shall take
place at a closing (the “First Closing”) to be held at such place and time as
the Company and the Investors may determine (the “First Closing Date”). At the
First Closing, the Company will deliver to each of the Investors the Note and
Warrant to be purchased by such Investor, against receipt by the Company of the
corresponding purchase price set forth on Part A of Schedule I hereto (the
“Purchase Price”), minus $20,000 as a credit for legal and due diligence
expenses ($7,500 of which has been paid by the Company on or prior to the date
of  this Agreement).  Each of the Company and Gemini Master Fund, Ltd. (the
“Gemini Investor”) may, but are not obligated to, mutually agree in writing to
conduct a second closing on or before May 1, 2015 (the “Second Closing”) to be
held at such place and time as the Company and the Gemini Investor may mutually
agree in writing (the “Second Closing Date”).  The Company agrees that if the
Gemini Investor does not agree to conduct a Second Closing, the Company may not
conduct a Second Closing with another Investor.  At such Second Closing, the
Company will deliver to the Gemini Investor the Note and Warrant to be purchased
by the Gemini Investor, against receipt by the Company of the corresponding
Purchase Price set forth on Part B of Schedule I hereto.  Each of the Notes and
Warrants will be registered in such Investor’s name in the Company’s records.
 
(d) Use of Proceeds. The proceeds of the sale and issuance of the Notes shall be
used for general corporate purposes.
 
(e) Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 1:00 p.m. Pacific time on the date such payment
is due at the address for such purpose specified below each Investor’s name on
Schedule I hereto, or at such other address, or in such other manner, as an
Investor or other registered holder of a Note may from time to time direct in
writing.
 
2. Representations and Warranties of the Company. Except as set forth on the
Disclosure Schedule, attached as Schedule II, delivered to the Investor at the
applicable Closing (each, a “Disclosure Schedule”), the Company represents and
warrants to each Investor that:
 
(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect on the Company.
 
 
1

--------------------------------------------------------------------------------

 
(b) Authority. The execution, delivery and performance by the Company of each
Transaction Document to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c) Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) subject to the Required Approvals, violate the Company’s Certificate of
Incorporation or Bylaws (as amended, the “Charter Documents”) or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any mortgage, indenture, agreement,
instrument or contract to which the Company is a party or by which it is bound;
or (iii) result in the creation or imposition of any Lien upon any property,
asset or revenue of the Company or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations, or any of its
assets or properties; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e) Subsidiaries. Each of the Company’s subsidiaries is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is in good standing under such laws and has the power and authority to own,
lease and operate its properties and carry on its business as now conducted.
None of the Company’s subsidiaries owns or leases property or engages in any
activity in any jurisdiction that might require its qualification to do business
as a foreign corporation in such jurisdiction and in which the failure to
qualify as such would have a Material Adverse Effect on the Company and its
subsidiaries, taken as a whole.
 
(f) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of the Transaction Documents executed
by the Company and the performance and consummation of the transactions
contemplated thereby, other than such as have been obtained and remain in full
force and effect and other than such qualifications or filings under applicable
securities laws as may be required in connection with the transactions
contemplated by this Agreement (collectively, the “Required Approvals”).
 
(g) No Violation or Default. None of the Company or the Company’s subsidiaries
is in violation of or in default with respect to (i) its Charter Documents or
other organizational documents or any material judgment, order, writ, decree,
statute, rule or regulation applicable to such Person; or (ii) any material
mortgage, indenture, agreement, instrument or contract to which such Person is a
party or by which it is bound (nor is there any waiver in effect which, if not
in effect, would result in such a violation or default).
 
(h) Litigation. Except as set forth in Item 2(h) of the Disclosure Schedule or
any SEC Report (as defined below), no actions (including, without limitation,
derivative actions), suits, proceedings or investigations are pending or, to the
knowledge of the Company, threatened in writing against the Company or the
Company’s subsidiaries at law or in equity in any court or before any other
governmental authority that if adversely determined (i) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect or (ii) adversely affects or challenges the legality, validity or
enforceability of the Transaction Documents or the transactions contemplated
thereby.
 
(i) Title. The Company and the Company’s subsidiaries own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties as reflected in the most recent financial statements
included in the SEC Reports (except those assets and properties disposed of in
the ordinary course of business since the date of such financial statements) and
all respective assets and properties acquired by the Company and the Company’s
subsidiaries since such date (except those disposed of in the ordinary course of
business). Except as set forth in the SEC Reports, such assets and properties
are subject to no Lien other than (i) Liens for current taxes not yet due and
payable, (ii) Liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) Liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation, and
(iv) Liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have not arisen otherwise than in the
ordinary course of business.
 
(j) Intellectual Property.  The Company and the Company’s subsidiaries own or
possess sufficient legal rights to all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses, information, processes and other
intellectual property rights necessary or material for its business as now
conducted and as proposed to be conducted, without any conflict with, or
infringement of the rights of, others which could reasonably be expected to have
a Material Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
(k) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Company is an issuer subject to Rule 144(i) under the
Securities Act.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations cash flow for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(l) Equity Securities.  The Company’s total authorized and issued capitalization
is as set forth in Item 2(l) of the Disclosure Schedule. The equity securities
(“Equity Securities”) of the Company have the respective rights, preferences and
privileges set forth in the Company’s Charter Documents in effect on the date
hereof. All of the outstanding Equity Securities of the Company have been duly
authorized and are validly issued, fully paid and nonassessable. Except as set
forth in Item 2(l) of the Disclosure Schedule or in the SEC Reports, there are
as of the date of this Agreement no options, warrants or rights to purchase
Equity Securities of the Company authorized, issued or outstanding, and the
Company is not obligated in any other manner to issue shares of its Equity
Securities. Except as set forth in Item 2(l) of the Disclosure Schedule, there
are no restrictions on the transfer of Equity Securities of the Company, other
than those imposed by the Company’s Charter Documents as of the date hereof, or
relevant state and federal securities laws, and no holder of any Equity Security
of the Company or other Person is entitled to preemptive or similar statutory or
contractual rights, either arising pursuant to any agreement or instrument to
which the Company is a party or that are otherwise binding upon the Company. The
offer and sale of all Equity Securities of the Company issued before the Closing
Date complied with or were exempt from registration or qualification under all
applicable federal and state securities laws. Except as set forth in
Item 2(l) of the Disclosure Schedule or in the SEC Reports, no Person has the
right to demand or other rights to cause the Company to file any registration
statement under the Securities Act, relating to any Equity Securities of the
Company presently outstanding or that may be subsequently issued, or any right
to participate in any such registration statement.
 
(m) Accuracy of Information Furnished. None of the Transaction Documents and
none of the other certificates, statements or information furnished to Investors
by or on behalf of the Company or the Company’s subsidiaries in connection with
the Transaction Documents or the transactions contemplated thereby contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company does not
represent or warrant that it will achieve any financial projections provided to
the Investors and represents only that such projections were prepared in good
faith.
 
(n) Operating Company.  The Company is an “operating company” within the meaning
of Section 22062(b)(2) of the California Financial Code in that (A) it primarily
engages, wholly or substantially, directly or indirectly through a majority
owned subsidiary or subsidiaries, in the production or sale, or the research or
development, of a product or service other than the investment of capital, (B)
it is not an individual or sole proprietorship, (C) it is not an entity with no
specific business plan or purpose and its business plan is not to engage in a
merger or acquisition with an unidentified company or companies or other entity
or person, and (D) it intends to use the proceeds from the sale of the Notes and
Warrants extended to it solely for the operation of the Company’s business and
uses other than personal, family, or household purposes. The Company’s board of
directors, in the exercise of its fiduciary duties, has approved the sale of the
Notes based upon a reasonable belief that the loans represented by the Notes are
appropriate for the Company after reasonable inquiry concerning the Company’s
financing objectives and financial situation.
 
(o) No “Bad Actor” Disqualification.  The Company has exercised reasonable care,
in accordance with Commission rules and guidance, to determine whether any
Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, no
Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company; any predecessor
or affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Notes and the Warrants; and any person
that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Notes and the
Warrants (a “Solicitor”), any general partner or managing member of any
Solicitor, and any director, executive officer or other officer participating in
the offering of any Solicitor or general partner or managing member of any
Solicitor.
 
(p) Acknowledgment Regarding Investors’ Purchase of Securities.  The Company
acknowledges and agrees that the Investors are acting solely in their capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby.  The Company further acknowledges that the
Investors are not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Investors or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the Investors’
purchase of the Securities.  The Company further represents to the Investors
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
 
3

--------------------------------------------------------------------------------

 
(q) Acknowledgment Regarding Purchasers’ Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that: (i) the Investors have not been asked by
the Company to agree, nor have the Investors agreed, to desist from purchasing
or selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, (ii) past or future open market or other transactions by
the Investors, specifically including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) the Investors, and any counterparties in
“derivative” transactions to which an Investor is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
the Investors shall not be deemed to have any affiliation with or control over
any arm’s length counterparty in any “derivative” transaction.  The Company
further understands and acknowledges that (y) the Investors may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
shareholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(r) Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Warrant Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Investor and regardless of the dilutive effect that such issuance may have on
the ownership of the other shareholders of the Company.
 
3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of a Note and
Warrant as follows:
 
(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of the Transaction Documents and
performance by such Investor of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate or similar action
on the part of such Investor.  This Agreement and the Transaction Documents
constitute valid and binding obligations of such Investor, enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
 
(b) Securities Law Compliance.
 
(i) Such Investor has been advised that the Notes, the Warrants and the
underlying securities have not been registered under the Securities Act, or any
state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Such
Investor is aware that, the Company is under no obligation to effect any such
registration with respect to the Notes, the Warrants or the underlying
securities or to file for or comply with any exemption from registration.
 
(ii) Such Investor has not been formed solely for the purpose of making this
investment and is purchasing the Notes or Warrants to be acquired by such
Investor hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof, and Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business.
 
(iii) The Investor, either alone or together with its representatives, has such
knowledge, sophistication and experience in financial and business matters that
such Investor is capable of evaluating the merits and risks of such investment
in the Securities, is able to incur a complete loss of such investment without
impairing such Investor’s financial condition and is able to bear the economic
risk of such investment for an indefinite period of time.
 
(iv) At the time such Investor was offered the Securities, it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants or
converts any Debentures it will be either: (i) an “accredited investor” as
defined in Rule 501(a) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Investor is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act. Such Investor has furnished or made available any and all
information requested by the Company or otherwise necessary to satisfy any
applicable verification requirements as to accredited investor status. Any such
information is true, correct, timely and complete.
 
(v) Such Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement
 
 
4

--------------------------------------------------------------------------------

 
(vi) The residency of the Investor (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
beneath such Investor’s name on Schedule I hereto.
 
(c) Access to Information. Such Investor acknowledges that the Company has given
such Investor access to the corporate records and accounts of the Company and to
all information in its possession relating to the Company, has made its officers
and representatives available for interview by such Investor, and has furnished
such Investor with all documents and other information required for such
Investor to make an informed decision with respect to the purchase of the Notes
and the Warrants.
 
(d) Tax Advisors. Such Investor has reviewed with its own tax advisors the U.S.
federal, state and local and non-U.S. tax consequences of this investment and
the transactions contemplated by this Agreement. With respect to such matters,
such Investor relies solely on any such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. Such
Investor understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment and the
transactions contemplated by this Agreement.
 
(e) Short Sales and Confidentiality Prior To The Date Hereof.  Other than
consummating the transactions contemplated hereunder, such Investor has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Investor first received a term sheet (written
or oral) from the Company or any other Person representing the Company setting
forth the material terms of the transactions contemplated hereunder until the
date hereof (“Discussion Time”).  Notwithstanding the foregoing, in the case of
a Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
(f) No “Bad Actor” Disqualification Events. Neither (i) such Investor, (ii) any
of its directors, executive officers, other officers that may serve as a
director or officer of any company in which it invests, general partners or
managing members, nor (iii) any beneficial owner of any of the Company’s voting
equity securities (in accordance with Rule 506(d) of the Securities Act) held by
such Investor is subject to any Disqualification Event (as defined in
Section 2(o)), except for Disqualification Events covered by Rule 506(d)(2)[(ii)
or (iii)] or (d)(3) under the Securities Act and disclosed reasonably in advance
of the Closing in writing in reasonable detail to the Company.
 
4. Conditions to First Closing of the Investors. Each Investor’s obligations at
the First Closing are subject to the fulfillment, on or prior to the First
Closing Date, of all of the following conditions, any of which may be waived in
whole or in part by all of the Investors:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the First Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the First Closing Date with respect to the Required
Approvals, the Company shall have obtained all governmental approvals required
in connection with the lawful sale and issuance of the Notes and Warrants.
 
(c) Legal Requirements. At the First Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and Warrants shall be
legally permitted by all laws and regulations to which the Investors or the
Company are subject.
 
(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the First Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investors.
 
(e) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents:
 
(i) This Agreement; and
 
(ii) Each Note and Warrant issued hereunder;
 
(f) Corporate Documents. The Company shall have delivered to the Investors each
of the following:
 
(i) A certificate of the Secretary of the Company, dated the First Closing Date,
certifying (a) that the Certificate of Incorporation of the Company, certified
as of a recent date by the Secretary of State of the State of Delaware and
attached thereto, is in full force and effect and has not been amended,
supplemented, revoked or repealed since the date of such certification; (b) that
attached thereto is a true and correct copy of the Bylaws of the Company as in
effect on the First Closing Date; and (c) that attached thereto are true and
correct copies of resolutions duly adopted by the Board of Directors of the
Company and continuing in effect, which authorize the execution, delivery and
performance by the Company of this Agreement, the Warrants, and the Notes and
the consummation of the transactions contemplated hereby and thereby; and
 
 
5

--------------------------------------------------------------------------------

 
(ii) A Certificate of Good Standing or comparable certificate as to the Company,
certified as of a recent date prior to the First Closing Date by the Secretary
of State of Delaware and a Certificate of Good Standing certified as of a recent
date prior to the First Closing Date by the Secretary of the States of Maryland,
Florida, New Jersey and Virginia.
 
5. Conditions to Second Closing of the Investors. If the Company and the Gemini
Investor have mutually agreed in writing to conduct the Second Closing, then the
obligations of the Gemini Investor and any other Investor participating in the
Second Closing are subject to the fulfillment, on or prior to the Second Closing
Date, of all of the following conditions, any of which may be waived in whole or
in part by all of the Investors participating in the Second Closing:
 
(a) Representations and Warranties.  The representations and warranties made by
the Company in Section 2 hereof shall be true and correct in all material
respects on the Second Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Second Closing Date with respect to the Required
Approvals, the Company shall have obtained all governmental approvals required
in connection with the lawful sale and issuance of the Notes and Warrants at the
Second Closing.
 
(c) Legal Requirements. At the Second Closing, the sale and issuance by the
Company, and the purchase by the Investors participating in the Second Closing,
of the Notes and Warrants shall be legally permitted by all laws and regulations
to which such Investors or the Company are subject.
 
(d) Transaction Documents. The Company shall have duly executed and delivered to
the Investors participating in the Second Closing each Note and Warrant to be
issued at the Second Closing and shall have delivered to such Investors fully
executed copies, if applicable, of all documents delivered to the Investors
participating in the initial Closing.
 
(e) Corporate Documents. The Company shall have delivered to the Investors a
certificate of the Secretary of the Company, dated such Second Closing Date,
certifying that the certifications made in the certificate of the Secretary of
the Company delivered to the Investors at the initial Closing remain true and
correct.
 
6. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Notes at the First Closing and at the Second Closing is subject to
the fulfillment, on or prior to the First Closing Date or the Second Closing
Date, of the following conditions, any of which may be waived in whole or in
part by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the First Closing Date and the Second
Closing Date.
 
(b) No Default. No Event of Default, and no event or condition that, with the
passage of time or giving of notice or both would be an Event of Default, shall
have occurred and be continuing.
 
(c) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the First Closing Date or the Second Closing Date
with respect to any Required Approvals, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes.
 
(d) Legal Requirements. At the First Closing and at the Second Closing, the sale
and issuance by the Company, and the purchase by the applicable Investors, of
the Notes shall be legally permitted by all laws and regulations to which such
Investors or the Company are subject.
 
(e) Purchase Price. Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note and Warrant being purchased by such
Investor referenced in Section 1(b) hereof.
 
7. Additional Covenants of the Company.
 
(a) Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Investors shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that the Investors shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
 
6

--------------------------------------------------------------------------------

 
(b) Indemnification of Investors.   Subject to the provisions of this paragraph,
the Company will indemnify and hold the Investors and their respective
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls an Investor (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons, as
applicable, (each, a “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and reasonable costs of investigation that any Investor Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against the Investor Parties in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of the
Investor Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the Investor
Party’s representations, warranties or covenants under the Transaction Documents
or any agreements or understandings the Investor Party may have with any such
shareholder or any violations by such  Investor Party of state or federal
securities laws or any conduct by the Investor Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance).  If any action shall be
brought against any Investor Party in respect of which indemnity may be sought
pursuant to this Agreement, the Investor Party shall promptly notify the Company
in writing, and the Company shall have the right to assume the defense thereof
with counsel of its own choosing reasonably acceptable to the Investor
Party.  Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Investor Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of counsel, a material conflict on any material
issue between the position of the Company and the position of the Investor
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel for all Investor
Parties.  The Company will not be liable to any Investor Party under this
Agreement (y) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by the Investor Party
in this Agreement or in the other Transaction Documents.  The indemnification
required by this paragraph shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred.  The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Investor Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
 
(c) Reservation and Listing of Securities.
 
(i) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents and shall confirm the adequacy of such reserve upon written request of
an Investor.
 
(ii) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the number of shares of Common
Stock required to fulfill the Company’s obligations in full under the Notes and
Warrants (the “Required Minimum”) on such date, then the Board of Directors
shall use commercially reasonable efforts to amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 75th day after such date.
 
(iii) The Company shall, if applicable: (i) in the time and manner required by
the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Investor evidence of such listing or quotation
and (iv) maintain the listing or quotation of such Common Stock on any date at
least equal to the Required Minimum on such date on such Trading Market or
another Trading Market.
 
(d) Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of the Investors. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Investors at the
applicable Closing under applicable securities or “Blue Sky” laws of the states
of the United States, and shall provide evidence of such actions promptly upon
request of the Investors.
 
(e) Prohibition on Variable Rate Transactions and Section 3(a)(10)
Transactions.  The Company agrees not to (i) for a period of up to two (2) years
from the Closing Date, enter into any financing transactions that contain a
conversion price that changes daily or varies based on the current market price
of the common stock (a “Variable Rate Transaction”), or (ii) enter into any debt
settlement agreements pursuant to Section 3(a)(10) of the Securities Act, in
each case except pursuant to a written consent instrument signed by each of the
Company, Gemini Master Fund, Ltd. or its assigns (“Gemini”) and the Holders
(including if applicable, Gemini) holding a Majority in Interest.
 
(f) Usury.  To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Investor in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Investor with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at such Investor’s election.
 
 
7

--------------------------------------------------------------------------------

 
(g) Fees and Expenses.  At the First Closing under Section 2.1, the Company has
agreed to reimburse Gemini the non-accountable sum of $20,000.  The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any conversion or exercise notice delivered by an Investor), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Investors.
 
(h) Short Sales and Confidentiality After The Date Hereof. Each Investor,
severally and not jointly with the other Investors, covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it,
will execute any Short Sales during the period commencing with the Discussion
Time and ending at such time the transactions contemplated by this Agreement are
first publicly announced.  Each Investor, severally and not jointly with the
other Investors, covenants that until such time as the transactions contemplated
by this Agreement are publicly disclosed by the Company, such Investor will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, no Investor makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced.  Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.
 
(i) Post-Closing.  Within ten days after the First Closing Date, the Company
will deliver to the Investors a Certificate of Good Standing or comparable
certificate as to the Company, certified as of a recent date by the Secretary of
the States of California, North Carolina and Pennsylvania.
 
8. Miscellaneous.
 
(a) Waivers and Amendments. Any provision of this Agreement, the Warrants and
the Notes may be amended, waived or modified only upon the written consent of
the Company and a Majority in Interest; provided however, that no such
amendment, waiver or consent shall: (i) reduce the principal amount of any Note
without the affected Investor’s written consent, or (ii) reduce the rate of
interest of any Note without the affected Investor’s written consent.  Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon all of the parties hereto.
 
(b) Governing Law; JUDICIAL REFERENCE.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California, without
giving effect to the principles thereof regarding the conflict of laws. The
Company irrevocably (a) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in San Diego County,
California in connection with any dispute or proceeding arising out of or
relating to this Agreement or any other Transaction Document, (b) agrees that
all claims in respect of any such dispute or proceeding may only be heard and
determined in any such court, (c) expressly submits to the venue of any such
court for the purposes hereof, and (d) waives any claim of improper venue and
any claim or objection that such courts are an inconvenient forum or any other
claim or objection to the bringing of any such proceeding in such jurisdictions
or to any claim that such venue of the suit, action or proceeding is improper.
The Company hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such proceeding by the mailing of copies thereof by
reputable overnight courier (e.g., FedEx) or certified mail, postage prepaid, to
such party's address as provided for herein, such service to become effective
ten (10) calendar days after such mailing. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  If the jury waiver set forth in this paragraph is not
enforceable, then any claim or cause of action arising out of or relating to
this Agreement, the other Transaction Documents or any of the transactions
contemplated therein shall be settled by judicial reference pursuant to
California Code of Civil Procedure Section 638 et seq. before a referee sitting
without a jury, such referee to be mutually acceptable to the parties or, if no
agreement is reached, by a referee appointed by the Presiding Judge of the
California Superior Court for San Diego County. This paragraph shall not
restrict a party from exercising remedies under the Uniform Commercial Code or
from exercising pre-judgment remedies under applicable law.
 
(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(d) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 8(e) and 8(f) below, the rights and obligations of the Company and the
Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e) Registration, Transfer and Replacement of the Notes. The Notes issuable
under this Agreement shall be registered notes. The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s principal place of business, and promptly thereafter and at the
Company’s expense, except as provided below, receive in exchange therefor one or
more new Note(s), each in the principal requested by such holder, dated the date
to which interest shall have been paid on the Note so surrendered or, if no
interest shall have yet been so paid, dated the date of the Note so surrendered
and registered in the name of such Person or Persons as shall have been
designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. Upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on such Note or, if no interest shall have yet
been so paid, dated the date of such Note.
 
 
8

--------------------------------------------------------------------------------

 
 
(f) Assignment. The rights, interests or obligations hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of a Majority in Interest (other than by
merger)  Any Investor may assign any or all of its rights under this Agreement
to any Person to whom such Investor assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Investors.”
 
(g) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(h) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to an Investor, at such
Investor’s address or facsimile number set forth in the Schedule of Investors
attached as Schedule I, or at such other address as such Investor shall have
furnished the Company in writing, or (ii) if to the Company, at 7020 Dorsey
Road, Hanover, Maryland 21076, Tel: (443) 557-0200, Fascimile: (443) 557-0201
with a copy to Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New
York, New York 10006, Attention: Thomas A. Rose, Esq., Fax: (212) 930-9725 or at
such other address or facsimile number as the Company shall have furnished to
the Investors in writing. All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.
 
(i) Expenses. The Company shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses in connection with the
preparation, execution and delivery of this Agreement and the other Transaction
Documents.  The Company shall also pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by
Investors with respect to any amendments or waivers hereof requested by the
Company or in the enforcement or attempted enforcement of any of the obligations
of the Company to the Investors under the Transaction Documents or in preserving
any of the Investors’ rights and remedies (including, without limitation, all
such fees and expenses incurred in connection with any “workout” or
restructuring affecting the Transaction Documents or the obligations thereunder
or any bankruptcy or similar proceeding involving the Company or any of its
subsidiaries).
 
(j) Separability of Agreements; Severability of this Agreement. The Company’s
agreement with each of the Investors is a separate agreement and the sale of the
Notes to each of the Investors is a separate sale. Unless otherwise expressly
provided herein, the rights of each Investor hereunder are several rights, not
rights jointly held with any of the other Investors. Any invalidity, illegality
or limitation on the enforceability of the Agreement or any part thereof, by any
Investor whether arising by reason of the law of the respective Investor’s
domicile or otherwise, shall in no way affect or impair the validity, legality
or enforceability of this Agreement with respect to other Investors. If any
provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable
 
(m) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(n) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
(o) Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Page Follows)


 
9

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 
COMPANY:
 
BREKFORD CORP.
a Delaware corporation
 
By:       
Name:                                                                    
Title:                                                                    
 
INVESTOR:
 
GEMINI MASTER FUND, LTD.
 
By:       
Name:                                                                    
Title:                                                                    


 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF INVESTORS
 
PART A – FIRST CLOSING
 
 
Name and Address
 
 
Face Amount of Note
   
 
Purchase Price
 
Warrant
(Number of shares of
Common Stock)
Gemini Master Fund, Ltd.
Address for all notices:
Gemini Master Fund, Ltd.
619 South Vulcan Ave., Suite #203, Encinitas, CA 92024
Attn: Steven Winters
Tel.:  (858) 480-2828
  $ 715,000     $ 650,000  
780,000 shares of the Company’s common stock, par value $0.001 per share
(subject to adjustment as provided in the Warrant)





 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE I (continued)
 
SCHEDULE OF INVESTORS
 
PART B – SECOND CLOSING
 
 
Name and Address
 
 
Face Amount of Note
   
 
Purchase Price
 
Warrant
(Number of shares of
Common Stock)
Gemini Master Fund, Ltd.
Address for all notices:
Gemini Master Fund, Ltd.
619 South Vulcan Ave., Suite #203, Encinitas, CA 92024
Attn: Steven Winters
Tel.:  (858) 480-2828
 
  $ 440,000     $ 400,000  
480,000 shares of the Company’s common stock, par value $0.001 per share
(subject to adjustment as provided in the Warrant)

 

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE II
DISCLOSURE SCHEDULE
 
Item 2(h) - Litigation


None.


Item 2(l) – Equity Securities
 
Authorized Shares


●  
Preferred stock, $0.0001 par value; 20,000,000 shares authorized; no shares
issued and outstanding.



●  
Common stock, $0.0001 par value; 150,000,000 shares authorized; approximately
44,632,569 shares issued and outstanding as of March 16, 2015.

 
Convertible Securities
 
1.  On November 4, 2014, Brekford Corp. (the "Company") entered into Promissory
Note Extension Agreements (the "Agreements") with C.B. Brechin and Scott
Rutherford for the purpose of extending the maturity dates (the "Maturity Date")
of its $250,000 unsecured promissory note issued to Mr. Brechin and its $250,000
unsecured promissory note issued to Mr. Rutherford, both issued on November 9,
2009 (the "Promissory Notes"), until the earlier of (i) November 9, 2015 or (ii)
the date that is 10 business days from the date on which the Company closes any
equity financing that generates gross proceeds in the aggregate amount of not
less than $5,000,000. Prior to the parties' entry into the Agreements, the
Maturity Date was the earlier of (a) November 9, 2014 or (b) the date that is 10
business days from the date on which the Company closes any equity financing
that generates gross proceeds in the aggregate amount of not less than
$5,000,000. As of September 30, 2014, the aggregate amount outstanding under the
Promissory Notes was $500,000. The form of Agreement will be filed as an exhibit
to the Company's Annual Report on Form 10-K for the year ending December 31,
2014 as required by Item 601(b)(10) of Regulation S-K.
 
2.  On February 20, 2014, Brekford Corp. (the “Company”) entered into
Non-Qualified Stock Option Agreements for Non-Employee Directors (the “Option
Agreements”) with its independent board members.  A total of 225,000 options
were issued at an exercise price of $0.20, expiring on February 20, 2019 and
vesting over a three-year period at a rate of 33-1/3% per year.


Transfer Restrictions


None.


Preemptive or other Contractual Rights


None.


Registration Rights


None.
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF NOTE
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
BREKFORD CORP.
 
6% CONVERTIBLE PROMISSORY NOTE
 

Original Principal Amount: $715,000 Issue Date: March 17, 2015 Original Purchase
Price: $650,000  

 
FOR VALUE RECEIVED, BREKFORD CORP., a Delaware corporation (the “Company”)
promises to pay to GEMINI MASTER FUND, LTD., or its registered assigns
(“Investor”), in lawful money of the United States of America the principal sum
of SEVEN HUNDRED FIFTEEN THOUSAND Dollars ($715,000), or such lesser amount as
shall equal the outstanding principal amount hereof, together with interest from
the date of this Convertible Promissory Note (this “Note”) on the unpaid
principal balance at a rate equal to 6.0% per annum, computed on the basis of
the actual number of days elapsed and a year of 365 days. All unpaid principal,
together with any then unpaid and accrued interest and other amounts payable
hereunder, shall be due and payable on the earlier of (i) March 17, 2017 (the
“Maturity Date”), or (ii) when, upon the occurrence and during the continuance
of an Event of Default, such amounts are declared due and payable by Investor or
made automatically due and payable, in each case, in accordance with the terms
hereof. This Note is one of the “Notes” issued pursuant to the Purchase
Agreement (as defined herein).  Certain capitalized terms used herein are
defined in Section 6.
 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1. Payments.
 
(a) Interest. Accrued interest on this Note shall be payable at maturity.
 
(b) Voluntary Prepayment. Upon ten business days’ prior written notice to
Investor, the Company may prepay this Note in whole, but not in part, together
with a premium equal to 10% of the outstanding principal amount to be prepaid,
plus all accrued and unpaid interest on this Note, provided that (i) any
prepayment of this Note may only be made in connection with the prepayment of
all Notes on a pro rata basis, based on the respective aggregate outstanding
principal amounts of each such Note and (ii) any such prepayment will be applied
first to the payment of expenses due and payable under this Note, second to the
prepayment premium and to interest accrued on this Note and third, if the amount
of prepayment exceeds the amount of all such expenses and accrued interest, to
the payment of principal of this Note.
 
(c) Mandatory Prepayment and Investor Put Right.
 
(i) At any one or more times on or after the first anniversary of the date of
this Note (the "Put Date"), the Investor shall have the right (the "Put Right"),
but not the obligation, to cause the Company to, at the written request of the
Investor (a “Put Notice”), prepay this Note in whole, together with all accrued
and unpaid interest on this Note.  Within five (5)  business days after Investor
delivers a Put Notice to the Company, the Company shall prepay this Note in
whole in cash, together with all accrued and unpaid interest on this Note.  Any
payment made pursuant to this Section shall be applied ratably to all of the
holders of the then outstanding Notes based on their (or their predecessor’s)
initial purchases of Notes pursuant to the Purchase Agreement.
 
(ii) In the event of a Change of Control, the outstanding principal amount of
this Note, plus all accrued and unpaid interest, in each case that has not
otherwise been converted into equity securities pursuant to Section 4, shall be
due and payable immediately prior to the closing of such Change of Control,
together with a premium equal to 10% of the outstanding principal amount to be
prepaid.
 
2. Covenants.
 
(a) As long as any portion of this Note remains outstanding, unless a Majority
in Interest shall have otherwise given prior written consent, the Company will
not, and will not permit any of its subsidiaries to, create, incur, assume or
permit to exist any indebtedness, except (i) the Obligations, (ii) indebtedness
in an amount existing on the date hereof and set forth in Schedule A hereto, but
not any extensions, renewals or replacements of any such indebtedness, (iii)
current trade accounts payable incurred in the ordinary course of business, (iv)
lease obligations and purchase money indebtedness incurred in connection with
the acquisition of capital assets and lease obligations with respect to newly
acquired or leased assets and (iv) Subordinated Debt.  Nothwithstanding the
foregoing, nothing contained in this Section 2(a) shall require the Company to
obtain the consent of a Majority in Interest for any Permitted Subordinated
Indebtedness.
 
 
14

--------------------------------------------------------------------------------

 
(b) The Company will, and will cause each of its subsidiaries to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business.
 
(c) The Company will, and will cause each of its subsidiaries to, comply with
all laws, rules, regulations and orders of any governmental authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(d) The Company will not (i) enter into any financing transactions that contain
a conversion price that changes daily or varies based on the current market
price of the common stock (a “Variable Rate Transaction”), or (ii) enter into
any debt settlement agreements pursuant to Section 3(a)(10) of the Securities
Act, in each case except pursuant to a written consent instrument signed by the
Company and a Majority in Interest.
 
3. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Transaction Documents:
 
(a) Failure to Pay. The Company or any of its subsidiaries shall fail to pay
(i) when due any principal or interest payment on the due date hereunder or
(ii) any other payment required under the terms of this Note or any other
Transaction Document on the date due and such payment shall not have been made
within three (3) business days of such failure to pay; or
 
(b) Breaches of Covenants. The Company or any of its subsidiaries shall fail to
observe or perform the covenant set forth in Section 2(a) or 2(d) hereof, which
failure is not cured, if possible to cure, within five (5) business days after
such failure; or
 
(c) Breaches of Covenants. The Company or any of its subsidiaries shall fail to
observe or perform any other covenant, obligation, condition or agreement
contained in the Transaction Documents (other than those specified in
Section 3(a) or 3(b)) and such failure shall continue for five (5) business
days; or
 
(d) Representations and Warranties. Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Company or any of its subsidiaries to Investor in writing in connection with
this Note or any of the other Transaction Documents, or as an inducement to
Investor to enter into this Note and the other Transaction Documents, shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; or
 
(e) Other Payment Obligations. (1) Defaults shall exist under any agreements of
the Company or any of its subsidiaries with any third party or parties which
consists of the failure to pay any indebtedness for borrowed money at maturity
or which results in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of such indebtedness for borrowed money of
the Company or any of its subsidiaries, in each case, in an aggregate amount in
excess of One Hundred Thousand Dollars ($100,000); or (2) defaults shall exist
under any agreements of the Company or any of its subsidiaries with any third
party or parties which consists of the failure to pay any indebtedness for
borrowed money at maturity or which results in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of such
indebtedness for borrowed money of the Company or any of its subsidiaries, in
each case, if such indebtedness for borrowed money ranks pari passu with the
Obligations or is subordinated to the Obligations; or
 
(f) Voluntary Bankruptcy or Insolvency Proceedings. The Company or any of its
subsidiaries shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) admit in writing its inability to pay its debts generally as
they mature, (iii) make a general assignment for the benefit of its or any of
its creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or
 
(g) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or
any of its subsidiaries, or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or any of its
subsidiaries, if any, or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement; or
 
(h) Judgments. A final judgment or order for the payment of money in excess of
One Hundred Thousand Dollars ($100,000) shall be rendered against the Company or
any of its subsidiaries and the same shall remain undischarged for a period of
30 days during which execution shall not be effectively stayed, or any judgment,
writ, assessment, warrant of attachment, or execution or similar process shall
be issued or levied against a substantial part of the property of the Company or
any of its subsidiaries, if any and such judgment, writ, or similar process
shall not be released, stayed, vacated or otherwise dismissed within 30 days
after issue or levy; or
 
(i) Transaction Documents. Any Transaction Document or any material term thereof
shall cease to be, or be asserted by the Company not to be, a legal, valid and
binding obligation of the Company enforceable in accordance with its terms.
 
(j) Current Public Company Filing Requirements.  The Company does not meet the
current public information requirements under Rule 144 promulgated under the
Securities Act by the United States Securities and Exchange Commission, which
failure is not cured, if possible to cure, within the earlier to occur of (A)
ten (10) Trading Days after notice of such failure sent by the Holder or by any
other Holder to the Company and (B) fifteen (15) Trading Days after the Company
has become or should have become aware of such failure.
 
 
15

--------------------------------------------------------------------------------

 
 
(k) Failure to Deliver.  The Company shall fail for any reason to deliver
certificates to a Holder prior to the fifth Trading Day after a Conversion Date
pursuant to Section 5(c) or the Company shall provide at any time notice to the
Holder, including by way of public announcement, of the Company’s intention to
not honor requests for conversions of any Note in accordance with the terms
hereof.
 
4. Rights of Investor upon Default. Upon the occurrence of any Event of Default
(other than an Event of Default described in Sections 3(f) or 3(g)) and at any
time thereafter during the continuance of such Event of Default, Investor may,
with the written consent of a Majority in Interest of Investors, by written
notice to the Company, declare all outstanding Obligations payable by the
Company hereunder to be immediately due and payable, together with a premium
equal to 10%, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the other Transaction Documents to the contrary notwithstanding. Upon the
occurrence of any Event of Default described in Sections 3(f) and 3(g),
immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
together with a premium equal to 15%, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the other Transaction Documents to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence and
during the continuance of any Event of Default, Investor may, with the written
consent of a Majority in Interest of Investors, exercise any other right, power
or remedy granted to it by the Transaction Documents or otherwise permitted to
it by law, either by suit in equity or by action at law, or both.  Any
acceleration pursuant to this Section may be rescinded and annulled by Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section.
 
5. Conversion.
 
(a) Voluntary Conversion. At any time, and from time to time, until this Note is
no longer outstanding, this Note shall be convertible, in whole or in part, into
shares of Common Stock at the option of the Holder (subject to the conversion
limitations set forth in Section 5(d) hereof).  The Holder shall effect
conversions by delivering to the Company a Notice of Conversion, the form of
which is attached hereto as Annex A (each, a “Notice of Conversion”), specifying
therein the principal amount and interest of this Note to be converted and the
date on which such conversion shall be effected (such date, the “Conversion
Date”).  If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is actually
received by the Company.  No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted; provided,
however, that, at the Company’s election, it shall be permitted to provide the
Holder with a substitute Note of like tenor for the remaining principal amount
not converted, upon receipt of which the Holder shall physically surrender this
Note to the Company. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion.  The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s).  The Company
may deliver an objection to any Notice of Conversion within one (1) Business Day
of delivery of such Notice of Conversion.  In the event of any dispute or
discrepancy, the records of the Company shall be controlling and determinative
in the absence of manifest error; provided, however, that no presumption shall
exist that the records of the Company are accurate. The Holder, and any assignee
by acceptance of this Note, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this Note,
the unpaid and unconverted principal amount of this Note may be less than the
amount stated on the face hereof.
 
(b) Conversion Price.  The Conversion Price in effect on any Conversion Date
shall have the meaning set forth in Section 6.
 
(c) Mechanics of Conversion.
 
(i) Conversion Shares Issuable Upon Conversion of Principal Amount.  The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note and interest to be converted by (y) the Conversion Price.
 
(ii) Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares which, on or after the six month anniversary
of the Original Issue Date provided the Holder is not an Affiliate, shall be
free of restrictive legends and trading restrictions representing the number of
Conversion Shares being acquired upon the conversion of this Note, provided
further than any certificate or certificates to be issued without any
restrictive legend on or prior to a Share Delivery Date may only be done in
connection with a bona fide sale of such securities as a result of the
requirements under Rule 144(i) promulgated under the Securities Act. On or after
the six month anniversary of the Issue Date, provided the Holder is not an
Affiliate, the Company shall use its best efforts, to deliver any certificate or
certificates required to be delivered by the Company under this Section 5(c)
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.
 
(iii) Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.
 
(iv) Obligation Absolute.  The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Company of any such action the
Company may have against the Holder.  In the event the Holder of this Note shall
elect to convert any or all of the outstanding principal amount hereof, the
Company may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Company posts a surety bond
for the benefit of the Holder in the amount of 125% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to the Holder to the extent
it obtains judgment.  In the absence of such injunction, the Company shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed
conversion.  Upon the Company’s failure to deliver Conversion Shares within the
period specified herein, the Holder shall have the right to pursue all remedies
available to it under the transaction documents, including the declaration of an
Event of Default, and at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.  The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.
 
 
16

--------------------------------------------------------------------------------

 
 
(v) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason (other than as a result of any request to deliver
any such certificate(s) without a restrictive legend that is not in connection
with a sale of such securities) to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 5(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 5(c)(ii).  For example, if the Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of this Note with respect to which the actual
sale price of the Conversion Shares (including any brokerage commissions) giving
rise to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000.  The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In that includes evidence of
the amount of such loss.  Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock upon conversion of this Note as required
pursuant to the terms hereof.
 
(vi) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note and payment of interest on this Note, each as herein provided, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other Holder of the Notes), not less than 150%
such aggregate number of shares of the Common Stock as shall be issuable upon
the conversion of the then-outstanding principal amount of this Note and payment
of interest hereunder.  The Company covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.
 
(vii) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note.  As to any fraction of
a share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.
 
(viii) Transfer Taxes and Expenses.  The issuance of certificates for shares of
the Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.  The Company shall pay
all Transfer Agent fees required for same-day processing of any Notice of
Conversion.
 
(d) Holder’s Conversion Limitations.  The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes or the Warrants) beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 5(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  To the extent that the limitation contained in this Section 5(d)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination.  In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 5(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written request of a Holder, the Company shall within two
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note held by the Holder.  The Holder, upon not less than 61 days’ prior
notice to the Company, may increase (up to a maximum of 9.99%) or decrease the
Beneficial Ownership Limitation provisions of this Section 4(d).  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.  The Beneficial Ownership Limitation provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 5(d) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.
 
 
17

--------------------------------------------------------------------------------

 
6. Definitions. As used in this Note, the following capitalized terms have the
following meanings:
 
“Affiliate” shall mean an affiliate as such term is defined in Rule 144 under
the Securities Act of 1933, as amended (or a successor rule).
 
“Change of Control” shall mean (i) any “person” or “group” (within the meaning
of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than 25% of
the outstanding voting securities of the Company (other than by means of
conversion or exercise of the Notes and the Securities issued together with the
Notes), (ii) any reorganization, merger or consolidation of the Company, other
than a transaction or series of related transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction or series of related transactions retain, immediately after such
transaction or series of related transactions, at least a majority of the total
voting power represented by the outstanding voting securities of the Company or
such other surviving or resulting entity or (iii) a sale, lease or other
disposition of all or substantially all of the assets of the Company to another
Person and the stockholders of the Company immediately prior to such transaction
do not own at least 75% of the aggregate voting power of the acquiring entity
immediately after the transaction.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, and any capital stock into
which such Common Stock shall have been converted, exchanged or reclassified
following the date hereof.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive Common
Stock.
 
“Conversion Price” shall mean a price per share equal to the higher of (i) the
Sale Price and (ii) the Floor Price.
 
“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.
 
“Exchange Act” shall mean the Exchange Act of 1934, as amended.
 
“Floor Price” shall mean a price per share equal to $0.10 provided, however,
that if on or after the date of the Purchase Agreement the Company sells any
Common Stock or Common Stock Equivalents at an effective price per share that is
less than $0.10 per share, then such shall be equal to the par value of the
Company’s Common Stock then in effect.
 
“Event of Default” has the meaning given in Section 2 hereof.
 
“Investor” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.
 
“Investors” shall mean the investors that have purchased Notes.
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Majority in Interest” shall mean Investors holding more than 50% of the
aggregate outstanding principal amount of the Notes.
 
"Material Adverse Effect" means a material adverse effect on (i) the business,
assets, operations or condition, financial or otherwise, of the Company and the
subsidiaries taken as a whole, (ii) the ability of the Company to perform any of
its obligations under this Note or any other Transaction Document or (iii) the
rights of or benefits available to the Investor under this Note or any other
Transaction Document.
 
“Notes” shall mean the convertible promissory notes issued pursuant to the
Purchase Agreement by the Company.
 
“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to Investor of every kind
and description, now existing or hereafter arising under or pursuant to the
terms of this Note and the other Transaction Documents, including, all interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
and whether or not arising after the commencement of a proceeding under Title 11
of the United States Code (11 U. S. C. Section 101 et seq.), as amended from
time to time (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding. Notwithstanding the foregoing, the
term “Obligations” shall not include any obligations of Company under or with
respect to any warrants to purchase Company’s capital stock.
 
“Permitted Subordinated Indebtedness” means indebtedness of up to $250,000, in
the aggregate, issued on or after the date hereof that (i) is expressly
subordinate to the Notes pursuant to documentation in form and substance
satisfactory to the Majority in Interest and (ii) matures at a date later than
the 91st day following the Maturity Date.
 
 
18

--------------------------------------------------------------------------------

 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
“Purchase Agreement” shall mean the Note and Warrant Purchase Agreement, dated
as of the date hereof (as amended, modified or supplemented), by and among the
Company and the Investors (as defined in the Purchase Agreement) party thereto.
 
“Sale Price” shall mean a price per share equal to the lesser of (i) $0.25 per
share and (ii) 70% of the average of the lowest three VWAPs for the twelve (12)
trading days prior to such conversion.
 
“Securities” means the Notes, the Warrants, the Warrant Shares and the
Conversion Shares.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subordinated Debt” shall mean indebtedness for borrowed money (including
without limitation convertible indebtedness) of the Company or any of its
subsidiaries that is expressly subordinated to the Obligations on terms and
conditions, and pursuant to documentation, satisfactory to the Majority in
Interest.
 
“Transaction Documents” shall mean this Note, each of any other Notes, the
Purchase Agreement and the Warrants.
 
“VWAP” shall mean, as of any particular date, (i) the daily volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed, (ii) if there have been no sales of the Common Stock on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Stock on all such exchanges at the end of such day, (iii) if on
any such day the Common Stock is not listed on a domestic securities exchange,
the closing sales price of the Common Stock as quoted on the Financial Industry
Regulatory Authority OTC Bulletin Board electronic inter-dealer quotation system
(the "OTC Bulletin Board"), the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink (the "Pink OTC Markets")
or similar quotation system or association for such day or (iv) if there have
been no sales of the Common Stock on the OTC Bulletin Board, the Pink OTC
Markets or similar quotation system or association on such day, the average of
the highest bid and lowest asked prices for the Common Stock quoted on the OTC
Bulletin Board, the Pink OTC Markets or similar quotation system or association
at the end of such day, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by a Majority in Interest then outstanding and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company;
provided, that if the Common Stock is listed on any domestic securities
exchange, the term "business day" means business days on which such exchange is
open for trading.
 
“Warrants” shall mean the warrants issued to Investor under the Purchase
Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
7. Miscellaneous.
 
(a) Successors and Assigns; Transfer of this Note or Securities Issuable on
Conversion Hereof; No Transfers to Bad Actors; Notice of Bad Actor Status.
 
(i) Subject to the restrictions on transfer described in this Section 7(a), the
rights and obligations of the Company and Investor shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.
 
(ii) With respect to any offer, sale or other disposition of this Note or
securities into which such Note may be converted, Investor will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of Investor’s counsel, or other evidence if
reasonably satisfactory to the Company, to the effect that such offer, sale or
other distribution may be effected without registration or qualification (under
any federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 7(a) that the opinion of counsel for
Investor, or other evidence, is not reasonably satisfactory to the Company, the
Company shall so notify Investor promptly after such determination has been
made. Each Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act, unless in the opinion of counsel for the Company such legend is
not required in order to ensure compliance with the Securities Act. The Company
may issue stop transfer instructions to its transfer agent in connection with
such restrictions.
 
(iii) Subject to Section 7(a)(ii), transfers of this Note shall be registered
upon registration books maintained for such purpose by or on behalf of the
Company as provided in the Purchase Agreement. Prior to presentation of this
Note for registration of transfer, the Company shall treat the registered holder
hereof as the owner and holder of this Note for the purpose of receiving all
payments of principal and interest hereon and for all other purposes whatsoever,
whether or not this Note shall be overdue and the Company shall not be affected
by notice to the contrary.
 
 
19

--------------------------------------------------------------------------------

 
(iv) Neither this Note nor any of the rights, interests or obligations hereunder
may be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of a Majority in Interest of
Investors.
 
(v) Investor agrees not to sell, assign, transfer, pledge or otherwise dispose
of any securities of the Company, or any beneficial interest therein, to any
person (other than the Company) unless and until the proposed transferee
confirms to the reasonable satisfaction of the Company that neither the proposed
transferee nor any of its directors, executive officers, other officers that may
serve as a director or officer of any company in which it invests, general
partners or managing members nor any person that would be deemed a beneficial
owner of those securities (in accordance with Rule 506(d) of the Securities Act)
is subject to any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) through (viii) under the Securities Act, except as set forth
in Rule 506(d)(2)[(ii) or (iii)] or (d)(3) under the Securities Act and
disclosed, reasonably in advance of the transfer, in writing in reasonable
detail to the Company. Investor will promptly notify the Company in writing if
Investor or, to Investor’s knowledge, any person specified in Rule 506(d)(1)
under the Securities Act becomes subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act.
 
(b) Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and a Majority in Interest;
provided, however, that no such amendment, waiver or consent shall: (i) reduce
the principal amount of this Note without Investor’s written consent, or (ii)
reduce the rate of interest of this Note without Investor’s written consent.
 
(c) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing. All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid. Subject to the limitations set forth in
Delaware General Corporation Law §232(e), Investor consents to the delivery of
any notice to stockholders given by the Company under the Delaware General
Corporation Law or the Company’s certificate of incorporation or bylaws by
(i) facsimile telecommunication to any facsimile number for Investor in the
Company’s records, (ii) electronic mail to any electronic mail address for
Investor in the Company’s records, (iii) posting on an electronic network
together with separate notice to Investor of such specific posting or (iv) any
other form of electronic transmission (as defined in the Delaware General
Corporation Law) directed to Investor. This consent may be revoked by Investor
by written notice to the Company and may be deemed revoked in the circumstances
specified in Delaware General Corporation Law §232.
 
(d) Pari Passu Notes. Investor acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to any
other Notes. In the event Investor receives payments in excess of its pro rata
share of the Company’s payments to the holders of all of the Notes, then
Investor shall hold in trust all such excess payments for the benefit of the
holders of the other Notes and shall pay such amounts held in trust to such
other holders upon demand by such holders.
 
(e) Payment. Unless converted into the Company’s equity securities pursuant to
the terms hereof, payment shall be made in lawful tender of the United States.
 
(f) Default Rate. During any period in which an Event of Default has occurred
and is continuing, the Company shall pay interest on the unpaid principal
balance hereof at a rate per annum equal to the rate otherwise applicable
hereunder plus five percent (5%).
 
(g) Expenses; Waivers. If action is instituted to collect this Note, the Company
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.
 
(h) Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
 
(i) Jurisdiction and Venue. Each of Investor and the Company irrevocably
consents to the exclusive jurisdiction of, and venue in, the state courts in San
Diego County in the State of California (or in the event of exclusive federal
jurisdiction, the courts of the Southern District of California), in connection
with any matter based upon or arising out of this Note or the matters
contemplated herein, and agrees that process may be served upon them in any
manner authorized by the laws of the State of California for such persons.
 
(j) Waiver of Jury Trial; Judicial Reference. By acceptance of this Note,
Investor hereby agrees and the Company hereby agrees to waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Note or any of the Transaction Documents.  If the jury waiver set forth
in this paragraph is not enforceable, then any claim or cause of action arising
out of or relating to this Note, the Transaction Documents or any of the
transactions contemplated therein shall be settled by judicial reference
pursuant to California Code of Civil Procedure Section 638 et seq. before a
referee sitting without a jury, such referee to be mutually acceptable to the
parties or, if no agreement is reached, by a referee appointed by the Presiding
Judge of the California Superior Court for Santa Clara County. This paragraph
shall not restrict a party from exercising remedies under the Uniform Commercial
Code or from exercising pre-judgment remedies under applicable law.
 
(Signature Page Follows)


 
20

--------------------------------------------------------------------------------

 
 
The Company has caused this Note to be issued as of the date first written
above.
 
BREKFORD CORP.
a Delaware corporation




By:                                                      
Name:                                                      
Title:                                                      




 
AGREED TO AND ACCEPTED:
 
GEMINI MASTER FUND, LTD.
 


By:                                           
Name:                                           
Title:                                           
 
 
21

--------------------------------------------------------------------------------

 
 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the 6% CONVERTIBLE
PROMISSORY NOTE of BREKFORD CORP., a Delaware corporation, (the “Company”), into
shares of common stock (the “Common Stock”), of the Company according to the
conditions hereof, as of the date written below.  If shares of Common Stock are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith.  No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 5 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.  The undersigned agrees to comply with
applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
 
Conversion calculations
 
Date to Effect Conversion:
 
Principal Amount of Note to be Converted:
 
Interest to be Converted:
 
Number of shares of Common Stock to be issued:
 
 
Signature:
 
Name:
 
Address for Delivery of Common Stock Certificates:
 
Or
 
DWAC Instructions:
 
Broker No:
 
Account No:
 
 
22

--------------------------------------------------------------------------------

 
 
Exhibit B


FORM OF WARRANT
 
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
BREKFORD CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.


WARRANT TO PURCHASE SHARES OF COMMON STOCK
OF
BREKFORD CORP.
 
1. Issuance. In consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by BREKFORD CORP., a Delaware
corporation (the “Company”), GEMINI MASTER FUND, LTD., a Cayman Islands company
or registered assigns (the “Holder”), is hereby granted the right to purchase at
any time on or after the Issue Date (as defined below) until the date which is
the last calendar day of the month in which the fifth anniversary of the Issue
Date occurs (the “Expiration Date”), 780,000 fully paid and nonassessable shares
(the “Warrant Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), as such number of Warrant Shares may be adjusted from time
to time pursuant to the terms and conditions of this Warrant to Purchase Shares
of Common Stock (this “Warrant”).  This Warrant is being issued pursuant to that
certain Note and Warrant Purchase Agreement, dated as of March 17, 2015 (the
“Purchase Agreement”).  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Purchase Agreement.
 
2. Exercise of Warrant.
 
2.1. General.
 
(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder shall tender this Warrant to the Company
within five (5) Trading Days thereafter, but only if the Warrant Shares to be
delivered pursuant to the Notice of Exercise have been delivered to the Holder
as of such date. The Notice of Exercise shall be executed by the Holder and
shall indicate (i) the number of Warrant Shares (as defined below) to be issued
pursuant to such exercise, and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.
 
For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.
 
(b)  If at any time there is no effective Registration Statement registering, or
no current prospectus available for, the resale of the Warrant Shares by the
Holder, then to the extent this Warrant is not previously exercised, and if the
Market Price of one Warrant Share is greater than the Exercise Price, the Holder
may elect to receive Warrant Shares, in lieu of a cash exercise, equal to the
value of this Warrant determined in the manner described below (or of any
portion thereof remaining unexercised) by surrender of this Warrant and a Notice
of Exercise, in which event the Company shall issue to Holder a number of Shares
computed using the following formula:
 
X = Y (A-B)
      A


 
WhereX =the number of Warrant Shares to be issued to Holder.



 
Y = the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).



A =the Market Price (at the date of such calculation).


B =Exercise Price (as adjusted to the date of such calculation).
 
 
23

--------------------------------------------------------------------------------

 
For the purposes of this Warrant, the following terms shall have the following
meanings:
 
“Affiliate” shall mean an affiliate as such term is defined in Rule 144 under
the Securities Act of 1933, as amended (or a successor rule).
 
“Aggregate Exercise Price Payable” shall mean the product of multiplying the
number of Warrant Shares exercisable by the Exercise Price.
 
“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive Common
Stock.
 
 “Exercise Price” shall mean $0.50 per share of Common Stock, subject to
adjustments herein.
 
“Issue Date” shall mean March 17, 2015.
 
“Market Price” shall mean the Closing Price for the Common Stock on the Trading
Day that is two Trading Days prior to the Exercise Date.
 
“Note” shall mean that certain 6% Convertible Note issued by the Company to the
Holder on the Issue Date pursuant to the Purchase Agreement, as the same may be
amended from time to time, and including any note(s) that replace or are
exchanged for such referenced note.
 
(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Warrant Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.
 
(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Warrant Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), provided that
all DWAC eligible conditions are then satisfied, deliver or cause the Company’s
Transfer Agent to deliver the applicable Warrant Shares electronically via the
Deposit/Withdrawal at Custodian (“DWAC”) system to the account designated by the
Holder on the Notice of Exercise.  If all DWAC eligible conditions are not then
satisfied, the Company shall instead issue and deliver or cause to be issued and
delivered (via reputable overnight courier) to the address as specified in the
Notice of Exercise, a certificate, registered in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder shall be
entitled.  For the avoidance of doubt, the Company has not met its obligation to
deliver Warrant Shares by the Delivery Date unless the Transfer Agent has posted
the shares for DWAC pickup and the Holder or its broker, as applicable, has been
notified of this availability, or if the DWAC eligible conditions are not then
satisfied, has actually received the certificate representing the applicable
Warrant Shares no later than the close of business on the relevant Delivery Date
pursuant to the terms set forth above.  Notwithstanding the foregoing, any
certificate or certificates representing the Warrant Shares to be issued without
any restrictive legend on or prior to a Delivery Date may only be done in
connection with a bona fide sale of such securities as a result of the
requirements under Rule 144(i) promulgated under the Securities Act.
 
(e) If Warrant Shares are delivered later than as required under subsection (d)
immediately above (other than as a result of any request to deliver any such
certificate(s) without a restrictive legend that is not in connection with a
sale of such securities), the Company agrees to pay, in addition to all other
remedies available to the Holder in the Transaction Documents, a late charge
equal to the greater of (i) $1,000.00 and (ii) 1% of the product of (1) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (2) the Closing Price of
the Common Stock on the Trading Day immediately preceding the last possible date
which the Company could have issued such shares of Common Stock to the Holder
without violating this Warrant, per Trading Day until such Warrant Shares are
delivered. The Company shall pay any late charges incurred under this subsection
in immediately available funds upon demand; provided, however, that, at the
option of the Holder (without notice to the Company), such amount owed may be
added to the principal amount of the Note.  Furthermore, in addition to any
other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares as
required under subsection (d) immediately above, the Holder may revoke all or
part of the relevant Warrant exercise by delivery of a notice to such effect to
the Company, whereupon the Company and the Holder shall each be restored to
their respective positions immediately prior to the exercise of the relevant
portion of this Warrant, except that the late charge described above shall be
payable through the date notice of revocation or rescission is given to the
Company.
 
(f) The Holder shall be deemed to be the holder of the Warrant Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.
 
2.2. Ownership Limitation. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
Note, upon conversion of Note, under the Warrant, or upon exercise of the
Warrant, so that the Buyer would, together with other shares of Common Stock
held by it or its Affiliates, own or beneficially own by virtue of such action
or receipt of additional shares of Common Stock a number of shares exceeding
9.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), the Company shall not be obligated and shall not issue to
the Buyer and the Buyer shall not receive any shares of Common Stock which would
exceed the Maximum Percentage, but only until such time as the Maximum
Percentage would no longer be exceeded by any such receipt of shares of Common
Stock by the Buyer. The foregoing limitations are enforceable, unconditional and
non-waivable and shall apply to all Affiliates and assigns of the Buyer.
 
 
24

--------------------------------------------------------------------------------

 
3. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.
 
4. Rights of the Holder. The Holder shall not, by virtue of this Warrant alone,
be entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.
 
5. Certain Adjustments.
 
5.1. Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price, Market Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.
 
5.2. Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
5.3. Dilutive Issuances. If the Company, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to re-price, or otherwise dispose of or issue (or announce any offer,
sale, grant or any option to purchase or other disposition) any Common Stock or
Common Stock Equivalents entitling any Person to acquire shares of Common Stock,
at an effective price per share less than the then Exercise Price (such lower
price, the “Base Share Price” and such issuances collectively, a “Dilutive
Issuance”) (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share which is less than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance), then the Exercise Price shall be reduced and only
reduced to equal the Base Share Price and the number of Warrant Shares issuable
hereunder shall be increased such that the Aggregate Exercise Price Payable
hereunder, after taking into account the decrease in the Exercise Price, shall
be equal to the Aggregate Exercise Price prior to such adjustment. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued.  Notwithstanding the foregoing, no adjustments shall be made, paid
or issued under this Section 5.3 in respect to Exempt Issuances. For purposes of
this Section, “Exempt Issuances” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors, consultants or collaborators
of the Company pursuant to any stock or option plan duly adopted for such
purpose by a majority of the non-employee members of the Board of Directors or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) securities upon the exercise or exchange of or conversion of
any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that the terms of such
securities are not amended or changed after the date hereof, (c) securities
issued pursuant to commercial collaborations, acquisitions or strategic
transactions approved by a majority of the disinterested directors whose primary
purpose is not to raise capital (d) securities issued in connection with any
bona fide commercial loan or debt transaction with third persons, provided that
the primary purpose of such transaction is not to raise equity capital and is
approved by the Company’s Board of Directors in good faith, (e) any Permitted
Subordinated Indebtedness or (f) any Dilutive Issuance in any amount less than
$25,000. The Company shall notify the Holder in writing, no later than three
Trading Days following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5.3, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.3, upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive a
number of Warrant Shares based upon the Base Share Price regardless of whether
the Holder accurately refers to the Base Share Price in the Notice of Exercise.
Without limiting any other provision contained herein, when any adjustment is
required to be made in the number or kind of shares purchasable upon exercise of
this Warrant, or in the Exercise Price, pursuant to the terms hereof, the
Company shall promptly notify the Holder of such event and of the number of
Warrant Shares or other securities or property thereafter purchasable upon
exercise of this Warrant.
 
6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock issuable on the exercise of this Warrant, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the number of
shares of Common Stock outstanding or deemed to be outstanding, and (b) the
Exercise Price and the number of shares of Common Stock to be received upon
exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8
hereof.  Nothing in this Section 6 shall be deemed to limit any other provision
contained herein.
 
 
25

--------------------------------------------------------------------------------

 
7. Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the Securities Act. This Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant may only be sold, transferred, pledged or hypothecated (other than to an
Affiliate) if (a) there exists an effective registration statement under the
Securities Act relating to such security or (b) the Company has received an
opinion of counsel reasonably satisfactory to the Company that registration is
not required under the Securities Act. Until such time as registration has
occurred under the Securities Act, each certificate for this Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend, in form and substance satisfactory to counsel
for the Company, setting forth the restrictions on transfer contained in this
Section 7. Any such transfer shall be accompanied by a transferor assignment
substantially in the form attached to this Warrant as Exhibit B (the “Transferor
Assignment”), executed by the transferor and the transferee and submitted to the
Company. Upon receipt of the duly executed Transferor Assignment, the Company
shall register the transferee thereon as the new Holder on the books and records
of the Company and such transferee shall be deemed a “registered holder” or
“registered assign” for all purposes hereunder, and shall have all the rights of
the Holder.
 
8. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.
 
9. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.
 
10. Notices.  Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.
 
11. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and all the other Transaction
Documents, taken together, contain the full understanding of the parties hereto
with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings with respect to the
subject matter hereof and thereof other than as expressly contained herein and
therein.
 
12. Governing Law.  This Warrant shall be governed by and interpreted in
accordance with the laws of the State of California, without giving effect to
the principles thereof regarding the conflict of laws. The Company and, by
accepting this Warrant, the Holder, each irrevocably (a) consent to and
expressly submit to the exclusive personal jurisdiction of any state or federal
court sitting in San Diego County, California in connection with any dispute or
proceeding arising out of or relating to this Warrant, (b) agree that all claims
in respect of any such dispute or proceeding may only be heard and determined in
any such court, (c) expressly submit to the venue of any such court for the
purposes hereof, and (d) waive any claim of improper venue and any claim or
objection that such courts are an inconvenient forum or any other claim or
objection to the bringing of any such proceeding in such jurisdictions or to any
claim that such venue of the suit, action or proceeding is improper. The Company
and, by accepting this Warrant, the Holder, each hereby irrevocably consent to
the service of process of any of the aforementioned courts in any such
proceeding by the mailing of copies thereof by reputable overnight courier
(e.g., FedEx) or certified mail, postage prepaid, to such party’s address as
provided for herein, such service to become effective ten (10) calendar days
after such mailing. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
13. Remedies.  The remedies at law of the Holder of this Warrant in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder in the
Transaction Documents, law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.
 
14. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.
 
15. Descriptive Headings.  Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
16. Attorney’s Fees.  In the event of any litigation or dispute arising from
this Warrant, the parties agree that the party who is awarded the most money
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.
 
17. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.
 
[Remainder of page intentionally left blank]
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.


Dated: March 17, 2015


THE COMPANY:


BREKFORD CORP.




 
 
By:           
 
Name:
 
Title:
 
 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTICE OF EXERCISE OF WARRANT


TO:           BREKFORD CORP.
ATTN: _______________
VIA FAX TO: (    )______________
VIA EMAIL TO: (    )______________




The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of March 17, 2015 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of BREKFORD CORP., and tenders herewith payment in accordance with
Section 2 of the Warrant, as follows:
 

  CASH: $__________________________ = (Exercise Price x Warrant Shares)        
Payment is being made by:
         
enclosed check
         
wire transfer
         
other
        CASHLESS EXERCISE:

 
Net number of Warrant Shares to be issued to Holder: ______*


* X = Y (A-B)
      A


 
WhereX =the number of Warrant Shares to be issued to Holder.



 
Y = the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).



A =the Market Price (at the date of such calculation).


B =Exercise Price (as adjusted to the date of such calculation).
 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.


It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares of Common Stock than
permitted under Section 2.2, this notice should be amended and revised, ab
initio, to refer to the exercise which would result in the issuance of the
maximum number of such shares permitted under such provision. Any exercise above
such amount is hereby deemed void and revoked.


As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile or email to the fax number and officer indicated above.


 
28

--------------------------------------------------------------------------------

 
If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise; provided that the Warrant Shares to be delivered pursuant to
this Notice of Exercise have been delivered to the Holder as of such date.


To the extent the Warrant Shares are not able to be delivered to the Holder via
the DWAC system, please deliver certificates representing the Warrant Shares to
the Holder via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:


_____________________________________
_____________________________________
_____________________________________


 
Dated:           _____________________


___________________________
[Name of Holder]


By:________________________


 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of March 17, 2015
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of BREKFORD CORP. specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person attorney
to transfer the undersigned’s respective right on the books of BREKFORD CORP.
with full power of substitution in the premises.


Transferees                                           Percentage Transferred
                                           Number Transferred








Dated:___________, ______


______________________________
[Transferor Name must conform to the name of Holder as specified on the face of
the Warrant]


By: ___________________________
Name: _________________________


Signed in the presence of:


_________________________
(Name)




ACCEPTED AND AGREED:


_________________________
[TRANSFEREE]


By: _______________________
Name: _____________________


30

--------------------------------------------------------------------------------